Filed 11/19/13 Tina C. v. Superior Court CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

TINA C.,
                   Petitioner,
                                                                                       F068077
         v.
                                                                        (Super. Ct. No. 13CEJ300017)
THE SUPERIOR COURT OF FRESNO
COUNTY,
                                                                                   OPINION
                   Respondent;

FRESNO COUNTY DEPARTMENT OF
SOCIAL SERVICES,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Mary Dolas,
Commissioner.
         Tina C., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-



        Before Levy, Acting P.J., Gomes, J., and Kane, J.
       Tina C. (mother) in propria persona seeks an extraordinary writ (Cal. Rules of
Court, rule 8.452) from a juvenile court’s order terminating reunification services and
setting a Welfare and Institutions Code section 366.26 hearing as to her one-year-old
son.1 Mother makes no claim of error, however, in her petition. At most, she checks
boxes on the form petition requesting orders for reunification services, visitation, and
return of custody without explanation. Due to the inadequacy of mother’s petition, we
will dismiss it.
                                      DISCUSSION
       The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.) As noted above, mother does not raise any issues in her
petition.
       Out of an abundance of caution, we have reviewed the record surrounding the
order setting the section 366.26 hearing in relation to mother’s requests for relief. The
record, however, consists of undisputed evidence, including mother’s own testimony, that
she was not regularly participating in the court-ordered treatment plan. In addition, there
was neither evidence of any progress on mother’s part in addressing the problems which
led to the child’s removal, nor evidence of a substantial probability that the child could be
returned to mother within the next six months. Consequently, there was no legal reason



1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.

                                              2
for the juvenile court to refrain from terminating services and setting the section 366.26
hearing. (See § 366.21, subd. (e).)
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
as to this court.




                                             3